Citation Nr: 1234576	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  00-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability (other than PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  

5.  Entitlement to service connection for cardiovascular disease, to include as secondary to PTSD


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2000 and January 2006 by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2002, the Veteran testified at a Board hearing by videoconference before Veterans Law Judge (VLJ) Barbara B. Copeland regarding the issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, and residuals of heat stroke.  In May 2007, the Veteran testified before VLJ Andrew J. Mullen regarding the issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, heat stroke, and cardiovascular disease, and the issue of entitlement to TDIU.  

The issues listed on the title page of the present decision were previously denied by the Board in November 2007 decisions.  Specifically, the Veteran's claims for entitlement to residuals of heat stroke and entitlement to service connection for PTSD were both denied in a decision adjudicated by a panel of three Veterans Law Judges and, in a separate single-judge decision, the issue of entitlement to service connection for cardiovascular disease, to include as secondary to PTSD, was denied.  The Veteran appealed both decisions to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  

In November 2009, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs, vacated the November 2007 decision as to the issues of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and entitlement to TDIU, and remanded those issues to the Board for 
further appellate review.  

In January 2011, the Board issued a decision denying entitlement to service connection for residuals of heat stroke.  At that time it also remanded to the RO for additional development the issues of entitlement to service connection for PTSD and service connection for cardiovascular disease.  

In August 2011, the Veterans Court granted another joint motion of the Parties, vacated the January 2011 decision as to the issue of entitlement to service connection for residuals of heat stroke, and remanded that matter for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA regulations provide that the VLJ who conducts a hearing in a claim must participate in making the final determination of the claim.  38 C.F.R. § 20.707.  

In December 2011, the Board sent a letter to the Veteran affording him the opportunity to have a hearing before a third VLJ.  In that letter, the Board explained that the issues upon which testimony was provided to VLJ Copeland and VLJ Mullen would then be decided by a panel of the three VLJ's who heard the testimony.  The following month, the Veteran responded that he wanted to appear for the third hearing.  

Subsequent to when the Board mailed the December 2011 letter, VLJ Mullen left employment with the Board and is therefore no longer available to participate in the decision.  In June 2012, the Board sent a letter to the Veteran informing him of this fact.  The Board informed him that because VLJ Copeland was the only VLJ currently employed by the Board that had taken testimony on his appeal, it is no longer necessary for his appeal to be assigned to a panel of three VLJs, unless he wished to proceed with an additional hearing.  

Included with that letter was an Additional BVA Hearing Election Form, offering the Veteran 4 options.  In July 2012, the Veteran returned the form to the Board.  He selected the option of appearing at an additional hearing via video conference at his local RO before a Board VLJ who would be assigned to decide his appeal.   Hence, a remand is necessary to afford the Veteran the requested hearing.  

Accordingly, the case is REMANDED for the following action:

In accordance with appropriate procedures, schedule the Veteran for a video conference hearing at the RO to present testimony to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



